UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 08-4767


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

DARREN WHITE, a/k/a Doctor, a/k/a Coolie,

                   Defendant – Appellant,

             and

RANDY MARTIN; LUTHER BRYAN; ALISIA H. AKBAR; LACARIA BROWN;
GEORGEAN   MCCONNELL;   GUSSIE   D.   NOLLKAMPER;  FLORENCE
NOLLKAMPER; CHRISTOPHER M. MORRIS; LAVACA COUNTY TEXAS;
JOSEPH E. MCCONNELL; JOHN M. WARTHER; WELLS FARGO HOME
MORTGAGE, INCORPORATED; CHERYL L. AMAKER; DONNA C. ADKINS;
CHASE MANHATTAN MORTGAGE CORPORATION,

                   Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-13)


Submitted:    March 18, 2009                 Decided:   April 6, 2009


Before WILLIAMS, Chief Judge, DUNCAN, Circuit Judge, and John
Preston BAILEY, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
Mary J. Darrow, Raleigh, North Carolina, for Appellant.      W.
Walter Wilkins, United States Attorney, Jane B. Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Darren White was convicted by a jury of conspiracy to

distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

846   (2006),   and    was    sentenced      to   life    in   prison.     White

appealed, challenging his conviction and sentence.                   We affirmed

White’s   conviction    and    rejected       claims     relating    to   White’s

sentence, but because he was sentenced under the then-mandatory

Sentencing    Guidelines,     vacated       and   remanded     for   resentencing

consistent with United States v. Booker, 543 U.S. 220 (2005).

See United States v. Davis, 270 F. App’x 236 (4th Cir. March 17,

2008) (unpublished).

           On remand, the district court sentenced White to 360

months in prison.      White timely appealed.            White now claims that

the district court erred when it: (i) enhanced his Guidelines

range by two levels based on possession of a dangerous weapon,

in accordance with U.S. Sentencing Guidelines Manual (“USSG”)

§ 2D1.1(b)(1) (2002); (ii) increased his offense level by three

levels based on his managerial role in the conspiracy, pursuant

to USSG § 3B1.1 (2002); and (iii) used the pre-amended cocaine

base Guidelines to determine his Guidelines range because those

Guidelines overstated his culpability.                   Finding no error, we

affirm.



                                        3
            We     find     that    White’s    challenges     to    his     Guidelines

range calculation are barred by the law-of-the-case doctrine and

that none of the exceptions to that doctrine apply.                         See Volvo

Trademark Holding Aktiebolaget v. Clark Mach. Co., 510 F.3d 474,

481 (4th Cir. 2007) (“[A] remand proceeding is not the occasion

for raising new arguments or legal theories.”); United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993) (stating that the mandate

rule “forecloses relitigation of issues expressly or impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal.”); see also United

States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (discussing

law-of-the-case doctrine and the exceptions thereto).

            After         Booker,      a       sentence     is         reviewed     for

reasonableness, using an abuse of discretion standard of review.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                          The first

step in this review requires us to ensure that the district

court     committed       no   significant       procedural        error,    such    as

improperly calculating the Guidelines range.                     United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).

            Assuming the district court committed no significant

procedural         error,      we     then       consider        the      substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                 Id. at 161-62.           While we may

presume     that     a    sentence     within      the    Guidelines        range   is

                                           4
reasonable,       we    may    not       presume       that    a    sentence      outside     the

Guidelines range is unreasonable.                       Gall, 128 S. Ct. at 597; see

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008)

(“[A] sentence that deviates from the Guidelines is reviewed

under   the      same    deferential          abuse-of-discretion            standard        as   a

sentence      imposed        within      the     applicable          guidelines       range.”).

Rather, in reviewing a sentence outside the Guidelines range, we

“consider      the      extent      of     the    deviation,          but    must     give    due

deference to the district court's decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                                    Gall,

128 S. Ct. at 597.                 Even if this court would have imposed a

different sentence, this fact alone will not justify vacatur of

the district court’s sentence.                   Id.

              Because        our    review        of     the       proceedings       on    remand

reveals     no    procedural          or    substantive            error,    we   affirm      the

variant    sentence       imposed        by     the    district       court.         At    White’s

resentencing,          the    district           court    heard       counsel’s           argument

regarding     the       weight     that       should     be     afforded       the    § 3553(a)

factors,      afforded        White        an     opportunity          to    allocute,         and

thoroughly       considered         the     § 3553(a)          factors      before        imposing

White’s     sentence.              We      conclude       that       the    district         court

adequately       explained         its     rationale      for       imposing      the      variant

sentence, that the sentence was selected pursuant to a reasoned

process in accordance with law, and that the reasons relied upon

                                                  5
by the district court are plausible and justify the sentence

imposed.    Abu Ali, 528 F.3d at 260-61; United States v. Pauley,

511 F.3d 468, 473-76 (4th Cir. 2007).

            Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6